DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on March 22, 2021.  Claims 26, 31, 33, 39, and 45 were amended.  Claims 1-25 remain cancelled.  Thus, claims 26-50 are pending.

Allowable Subject Matter
Claims 26-50 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 26, as well as claim 33, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a status monitor to detect one or more trigger conditions on a mobile platform, where the one or more trigger conditions are to be set in a policy database and include a time condition, temperature condition, a motion condition, and a system event condition, and where the status monitor is to control the initiation of one or more of a hard and soft iron compensation procedure or a hard iron temperature compensation procedure based on the one or more trigger conditions.  Therefore, claim 26, as well as claim 33, and dependent claims 27-32 and 34-38, are allowable over the prior art of record.
The primary reason for the allowance of claim 39, as well as claim 45, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, detecting one or more trigger conditions 

It is noted that the closest prior art, U.S. Patent Publication 2010/0169030 A1, to Sacchetti et al., discloses portable electronic device which includes a temperature sensor and a compensator for determining a compensated ambient temperature dependent on at least a sensed ambient temperature and information related to electrical power consumed by at least one component.  
WIPO|PCT Patent Publication 2014/085755 A1, to Leasure et al., is directed to a system for wirelessly communicating a fuel level of a fuel tank to a TRS controller which includes a fuel level sensor and a temperature sensor, where an operational profile of the one or more sensors can be calibrated in real-time.  
U.S. Patent Publication 2016/0327389 A1, to Uzunovic, is directed to storing sensor information, such as calibration information, in a database, and updating the database in real-time in order to offset measurement errors.  
U.S. Patent Publication 2014/0275850 A1, to Venkatraman, discloses a monitoring device which includes one or more sensors, where the sensors include one or more of a gyroscope, an accelerometer or a magnetometer

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY P AIELLO/Examiner, Art Unit 2864